DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 19-32 are pending and presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 19-23 and 25-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12 and 13 of U.S. Patent No. 11230812 in view of Granstroem et al. (CN 103459714, reference is made to the provided English translation). 

Claims 1-10, 12 and 13 of U.S. Pat. No. 11230812 teach all the limitations of claims 19-23 and 25-32 except for the inclusion of an alkyl ketene dimer. However, Granstroem teaches the inclusion of alkyl ketene dimer (0040) in a coating composition including a glucan polymer (abstract) for treatment of paper products (abstract and 0001) for packaging (0134). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include alkyl ketene dimer in U.S. Pat. No. 11230812’s coating composition of the coated substrate. One would have been motivated to make this modification as Granstroem teaches the alkyl ketene dimer as a sizing agent (0040) which are known to prevent penetration of water, thereby providing a further water-proof property to the packaging product.

2.	Claims 19-23, 25, 26 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5-7 of U.S. Patent No. 10731297 in view of Granstroem. 

Claims 1, 2 and 5-7 of U.S. Pat. No. 10731297 teach all the limitations of claims 19-23, 25, 26 and 28 except for the inclusion of an alkyl ketene dimer. However, Granstroem teaches the inclusion of alkyl ketene dimer (0040) in a coating composition including a glucan polymer (abstract) for treatment of paper products (abstract and 0001) for packaging (0134). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include alkyl ketene dimer in U.S. Pat. No. 10731297’s coating composition of the coated substrate. One would have been motivated to make this modification as Granstroem teaches the alkyl ketene dimer as a sizing agent (0040) which are known to prevent penetration of water, thereby providing a further water-proof property to the packaging product.

3.	Claims 19-21, 23-26 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-9 and 15 of U.S. Patent No. 11208765 in view of Granstroem. 

Claims 1, 2, 5-9 and 15 of U.S. Pat. No. 11208765 teach all the limitations of claims 19-21, 23-26 and 28 except for the inclusion of an alkyl ketene dimer. However, Granstroem teaches the inclusion of alkyl ketene dimer (0040) in a coating composition including a glucan polymer (abstract) for treatment of paper products (abstract and 0001) for packaging (0134). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include alkyl ketene dimer in U.S. Pat. No. 11208765’s coating composition of the coated substrate. One would have been motivated to make this modification as Granstroem teaches the alkyl ketene dimer as a sizing agent (0040) which are known to prevent penetration of water, thereby providing a further water-proof property to the packaging product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 19-32 is/are rejected under 35 U.S.C. 103 as being obvious over Mishra et al. (WO 2015/103531) in view of Kasat et al. (WO 2015/094402) and Khwaldia et al. “Biopolymer Coatings on Paper Packaging Materials” and Granstroem et al. (CN 103459714, reference is made to the provided English translation).

	Regarding claims 19-32, Mishra teaches a non-limited substrate (last paragraph, page 4), coated with a continuous layer of a coating composition in a thickness as claimed, where the composition comprises a polymer consisting of water-insoluble poly(α-(1,3-glucan)) polymer having a degree of polymerization in the range as claimed in claims 23 and 24 (see Example 1, page 10) and an additive (2nd full paragraph, page 4).  Mishra further teaches that no starch is present (see throughout).  Mishra teaches a substrate coated with an essentially identical composition to applicant’s claimed composition; therefore, inherently the substrate will resist grease and/or oil.  Mishra fails to teach the amount of 1,3-glycosidic linkages and 1,3,6-glycosidic linkages in the range as claimed in claims 19-22. Mishra also fails to teach the substrate being paper and the substrate in contact with grease and/oil. Mishra additionally fails to teach the inclusion of alkyl ketene dimer in the coating composition.
	First, Kasat teaches the use of poly-glucan polymers having the amount of glycosidic linkages as claimed (see above) prepared in a similar manner (next to last paragraph, page 3) as precursors for films (see above).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a glucan having the claimed amount of glycosidic linkages for Mishra’s generic poly(α-(1,3-glucan)) polymer.  One would have been motivated to make this modification as one could have made this modification with a reasonable expectation of success (particularly as Kasat teaches the formation of similar films) and the predictable result of providing a barrier film.
	Second, Mishra teaches the use of their compositions as coatings for packaging applications (abstract) and Khwaldia teaches that it is desirable to form polysaccharide coatings on paper for packaging that will be in contact with grease or oil (in food products) to provide the paper with grease and oil resistance (see Introduction, pages 82-83 and Polysaccharide-based coatings section, pages 84-85). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide paper as a substrate for Mishra’s glucan polymer for packaging that is then placed in contact with grease or oil, such that the grease or oil does not come in contact with the paper. One would have been motivated to make this modification as Khwaldia teaches that the use of biodegradable, natural coatings that are renewable on paper are safer for the environment and can reduce the need for importation of petroleum and derivatives (see Khwaldia at Introduction, pages 82-83).
	Finally, Granstroem teaches the inclusion of alkyl ketene dimer (0040) in a coating composition including a glucan polymer (abstract) for treatment of paper products (abstract and 0001) for packaging (0134). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include alkyl ketene dimer in Mishra in view of Kasat and Khwaldia’s coating composition of the coated substrate. One would have been motivated to make this modification as Granstroem teaches the alkyl ketene dimer as a sizing agent (0040) which are known to prevent penetration of water, thereby providing a further water-proof property to the packaging product.

5.	Claims 19-32 is/are rejected under 35 U.S.C. 103 as being obvious over Mishra in view of Kasat and Khwaldia and Groendahl et al. (CN 101631838, reference is made to the provided English translation).

	Regarding claims 19-32, Mishra teaches a non-limited substrate (last paragraph, page 4), coated with a continuous layer of a coating composition in a thickness as claimed, where the composition comprises a polymer consisting of water-insoluble poly(α-(1,3-glucan)) polymer having a degree of polymerization in the range as claimed in claims 23 and 24 (see Example 1, page 10) and an additive (2nd full paragraph, page 4).  Mishra further teaches that no starch is present (see throughout).  Mishra teaches a substrate coated with an essentially identical composition to applicant’s claimed composition; therefore, inherently the substrate will resist grease and/or oil.  Mishra fails to teach the amount of 1,3-glycosidic linkages and 1,3,6-glycosidic linkages in the range as claimed in claims 19-22. Mishra also fails to teach the substrate being paper. Mishra additionally fails to teach the inclusion of alkyl ketene dimer in the coating composition.
	First, Kasat teaches the use of poly-glucan polymers having the amount of glycosidic linkages as claimed (see above) prepared in a similar manner (next to last paragraph, page 3) as precursors for films (see above).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a glucan having the claimed amount of glycosidic linkages for Mishra’s generic poly(α-(1,3-glucan)) polymer.  One would have been motivated to make this modification as one could have made this modification with a reasonable expectation of success (particularly as Kasat teaches the formation of similar films) and the predictable result of providing a barrier film.
	Second, Mishra teaches the use of their compositions as coatings for packaging applications (abstract) and Khwaldia teaches that it is desirable to form polysaccharide coatings on paper for packaging that will be in contact with grease or oil (in food products) to provide the paper with grease and oil resistance (see Introduction, pages 82-83 and Polysaccharide-based coatings section, pages 84-85). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide paper as a substrate for Mishra’s glucan polymer for packaging that is then placed in contact with grease or oil, such that the grease or oil does not come in contact with the paper. One would have been motivated to make this modification as Khwaldia teaches that the use of biodegradable, natural coatings that are renewable on paper are safer for the environment and can reduce the need for importation of petroleum and derivatives (see Khwaldia at Introduction, pages 82-83).
	Finally, Groendahl teaches the inclusion of a hydrophobic agent, alkyl ketene dimer (claim 5) in a coating composition including a polysaccharide polymer (claim 1 and page 4) for treatment of paper products (page 5) for packaging (claim 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include alkyl ketene dimer in Mishra in view of Kasat and Khwaldia’s coating composition of the coated substrate. One would have been motivated to make this modification as the alkyl ketene dimer will prevent penetration of water, thereby providing a further water-proof property to the packaging product.

Conclusion
	Claims 19-32 are pending.
	Claims 19-32 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
September 25, 2022Primary Examiner, Art Unit 1717